44 So.3d 195 (2010)
Alfonso ARISTIDES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-2053.
District Court of Appeal of Florida, Third District.
September 15, 2010.
Aristides Alfonso, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
This is an appeal from an order summarily denying Alfonso Aristides' motion under Florida Rule of Criminal Procedure 3.800(a) for additional credit for time served. Because the docket sheet attached to the order on review is insufficient to conclusively show that the Aristides is entitled to no relief for the time he was incarcerated in June 2009, we reverse the order and remand for further proceedings. See Parks v. State, 18 So.3d 1199 (Fla. 3d DCA 2009) ("If the trial court again enters an order summarily denying the postconviction motion, the court shall attach record excepts, including the most recent sentencing transcript and plea colloquy or any written agreement regarding credit for time served, conclusively showing that the appellant is not entitled to ... additional ... days of jail time credit.").
Reversed and remanded for further proceedings.